         Case 2:21-cv-00317-JCZ-MBN Document 31 Filed 07/21/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 ATCHAFALAYA BASINKEEPER, INC.                                   CIVIL ACTION

 VERSUS                                                          NO: 21-317
 U. S. ARMY CORPS OF ENGINEERS                                   SECTION: "A"




                     NOTICE REGARDING ORAL ARGUMENT REQUEST


         A request for oral argument has been filed in conjunction with a Motion to Defer or Deny

Defendant’s Motion for Summary Judgment (Rec. Doc. #28), scheduled for submission before

the district judge in this matter. Notwithstanding Local Rule 78.1, this Court will issue an order

setting oral argument for a specific date and time if the Court grants the request. Counsel should

not appear for oral argument until ordered to do so. Deadlines for response memoranda are not

extended--those deadlines are based on the noticed submission date and are governed by the Local

Rules.

         THIS NOTICE DOES NOT APPLY TO PROCEEDINGS BEFORE THE ASSIGNED

MAGISTRATE JUDGE.

         7/21/2021

                                             JAMES CRULL, FOR THE COURT
                                             CASE MANAGER SECTION A
                                             james_crull@laed.uscourts.gov
